UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-27460 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 16-1158413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 205 Indigo Creek Drive Rochester, New York 14626 (Address of principal executive offices) (zip code) (585) 256-0200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for suchshorter period that the registrant was required to file such reports), and (2) has been subject to suchfiling requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a small reporting company: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [ X ] The number of shares outstanding of the registrant's common stock was 11,116,397 as ofJuly 31, 2011. PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Consolidated Balance Sheets as ofJune 30, 2011 and December 31, 2010 (unaudited) 3 Consolidated Statements of Operations for the Threeand Six Months EndedJune 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows for theSix Months EndedJune 30, 2011 and 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factor 28 Item 6. Exhibits 29 Signatures 30 - 2 - Table of contents PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS June 30, December 31, Current assets: Cash and cash equivalents $ 11,222,000 $ 12,796,000 Investments 1,395,000 3,753,000 Accounts receivable, net 5,571,000 5,478,000 Inventories 6,623,000 7,787,000 Prepaid expenses and other assets 1,513,000 940,000 Prepaid income taxes 183,000 31,000 Fair value of foreign currency hedge contracts 10,000 17,000 Total current assets 26,517,000 30,802,000 Investments 1,060,000 2,677,000 Property, equipment and improvements, net 2,592,000 2,162,000 Software development costs, net 4,148,000 3,995,000 Purchased intangible assets, net 4,940,000 804,000 Total assets $ 39,257,000 $ 40,440,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 823,000 $ 2,756,000 Other payable 986,000 Deferred revenue 3,908,000 1,946,000 Accrued expenses 2,133,000 2,919 Total current liabilities 7,850,000 7,621,000 Deferred income taxes 49,000 51,000 Total liabilities 7,899,000 7,672,000 Stockholders' equity: Preferred stock - $.01 par value: 1,000,000 sharesauthorized; none issued Common stock - $.01 par value: 50,000,000 shares authorized; 13,304,596 shares issued; 11,116,397 shares outstanding 133,000 133,000 Additional paid-in capital 17,210,000 17,042,000 Retained earnings 23,850,000 25,400,000 Accumulated other comprehensive income (17,000 ) 11,000 Treasury stock - at cost; 2,188,199 shares (9,818,000 ) (9,818,000 ) Total stockholders' equity 31,358,000 32,768,000 Total liabilities and stockholders' equity $ 39,257,000 $ 40,440,000 The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of contents PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended June 30, June 30, Sales $ 8,453,000 $ 7,449,000 $ 18,125,000 $ 14,804,000 Cost of goods sold 4,786,000 4,170,000 9,965,000 7,627,000 Gross profit 3,667,000 3,279,000 8,160,000 7,177,000 Operating expenses: Selling and marketing 1,458,000 2,034,000 3,381,000 4,407,000 Research and development 1,569,000 1,892,000 3,749,000 3,882,000 General and administrative 1,117,000 1,364,000 2,609,000 2,672,000 Restructuring charges 60,000 64,000 182,000 127,000 Total operating expenses 4,204,000 5,354,000 9,921,000 11,088,000 Loss from operations (537,000 ) (2,075,000 ) (1,761,000 ) (3,911,000 ) Other income, net 15,000 41,000 90,000 104,000 Loss before income taxes (522,000 ) (2,034,000 ) (1,671,000 ) (3,807,000 ) Income tax (benefit) provision (70,000 ) (74,000 ) (121,000 ) 53,000 Net loss $ (452,000 ) $ (1,960,000 ) $ (1,550,000 ) $ (3,860,000 ) Basic lossper share $ (.04 ) $ (.18 ) $ (.14 ) $ (.35 ) Weighted average number ofcommon shares used in basicloss per share 11,116,397 11,116,397 11,116,397 11,116,397 The accompanying notes are an integral part of these consolidated financial statements. - 4 - Table of contents PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) SixMonths Ended June 30, Cash flows from operating activities: Net loss $ (1,550,000 ) $ (3,860,000 ) Non-cash adjustments: Depreciation and amortization 1,384,000 1,373,000 Amortization of purchased intangible assets 532,000 Stock-based compensation expense 168,000 286,000 Loss on disposal of property, equipment and improvements 28,000 Realized loss on sale of investment 5,000 Non-cash interest expense 13,000 Deferred income taxes 9,000 Changes in operating assets and liabilities: Accounts receivable (93 ) 1,414,000 Inventories 1, (324,000 ) Prepaid expenses and other assets (573 ) (144,000 ) Accounts payable and accrued expenses (2,728 ) 283,000 Deferred revenue 1962,000 (111,000 ) Income taxes payable and prepaid income taxes (148,000 ) 23,000 Net cashprovided (used) by operating activities 242 (1,051,000 ) Cash flows from investing activities: Purchase of equipment, inventory and intangible assets (4,377,000 ) Purchases of property, equipment and improvements (215,000 ) (491,000 ) Capitalized software development costs (1,171,000 ) (1,242 ) Proceeds from sales of investments 3,943,000 4,040,000 Purchases of investments (2 ) Proceeds from sales of property, equipment and improvements 4,000 Net cash used by investing activities (1,816,000 ) (601,000 ) Net decrease in cash and cash equivalents (1,574,000 ) (1,652,000 ) Cash and cash equivalents at beginning ofperiod 12,796,000 17,563,000 Cash and cash equivalents at end of period $ 11,222,000 $ 15,911,000 Supplemental Disclosure of Cash Flow Information: Other payable incurred for the purchase of assets $ 986,000 The accompanying notes are an integral part of these consolidated financial statements. - 5 - PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note A - Basis of Presentation and Changes in Significant Accounting Policies The interim unaudited Consolidated Financial Statements of Performance Technologies, Incorporated and Subsidiaries (collectively “PT,” “the Company," “we,” “us,” or “our”) have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information (“GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. The results for the interim periods are not necessarily indicative of the results to be expected for the full year. The accompanying Consolidated Financial Statements should be read in conjunction with the audited Consolidated Financial Statements of the Company as of December 31, 2010, as reported in its Annual Report on Form 10-K filed with the Securities and Exchange Commission. Certain reclassifications have been made to the December 31, 2010 financial information in order to conform to the current period presentation. Our preparation of the interim unaudited Consolidated Financial Statements’ of PT requires us to make estimates and assumptions that affect the amounts in those financial statements and accompanying notes. Actual results could differ from these estimates. Recent Accounting Pronouncements Revenue Recognition for Arrangements with Multiple Deliverables – In September2009, the Financial Accounting Standards Board (“FASB”) amended the accounting standards for revenue recognition to remove tangible products containing software components and non-software components that function together to deliver the product’s essential functionality from the scope of industry-specific software revenue recognition guidance. As a result, these arrangements are accounted for in accordance with new, “non-software” guidance for arrangements with multiple deliverables. The FASB also amended the accounting standards for revenue recognition for arrangements with multiple deliverables. The new authoritative guidance for arrangements with multiple deliverables requires that arrangement consideration be allocated at the inception of an arrangement to all deliverables using the relative selling price method. It also establishes a selling price hierarchy for determining the selling price of a deliverable, which includes: (1)vendor-specific objective evidence (“VSOE”) if available; (2)third-party evidence (“TPE”) if vendor-specific objective evidence is not available; and (3)best estimated selling price (“BESP”) if neither vendor-specific nor third-party evidence is available. The new guidance eliminates the residual method of allocation for multiple-deliverable revenue arrangements which we used historically when we applied the software revenue recognition guidance to our multiple element arrangements. We have adopted this guidance as of January1, 2011. As most of our signaling products include both tangible products and software elements that function together to deliver the tangible product’s essential functionality, the existing software revenue recognition guidance no longer applies to these transactions. The adoption of the new, non-software revenue recognition guidance did not have a material impact on the timing, pattern, or amount of revenue recognized in the first or second quarter of 2011. Based on currently available information, we anticipate that the impact of adopting this guidance on revenue recognition in future periods will not be material. However, this assessment may change because such impacts depend on terms and conditions of arrangements in effect in those future periods. The new guidance does not generally change the units of accounting for our revenue transactions. For our multiple deliverable arrangements, our products and services qualify as separate units of accounting. Our multiple deliverable arrangements generally include a combination of our telecommunications hardware and software products, services including installation and training, and support services. These arrangements typically have both software and non-software components that function together to deliver the product's essential functionality. Our arrangements generally do not include any provisions for cancellation, termination, or refunds that would significantly impact recognized revenue. - 6 - For substantially all of our multiple deliverable arrangements, we defer support and services revenue, and recognize revenue for delivered products in an arrangement when persuasive evidence of an arrangement exists and delivery of the last product has occurred, provided the fee is fixed or determinable, and collection is deemed probable. In instances where final acceptance of the product is based on customer specific criteria, revenue is deferred until the earlier of the receipt of customer acceptance or the expiration of acceptance period. Support revenue is recognized ratably over the term of the support period. Services revenue is typically recognized upon completion of the services for fixed-fee service arrangements, as these services are relatively short-term in nature (typically several weeks, or in limited cases, several months). For service arrangements that are billed on a time and material basis, we recognize revenue as the services are performed. For multiple deliverable arrangements entered into prior to January1, 2011 and not materially modified after that date, we recognize revenue based on the existing software revenue recognition guidance, which require the entire fee from the arrangement to be allocated to each respective element based on its relative selling price using VSOE. For such arrangements, when we are unable to establish VSOE for the delivered telecommunications products, we utilize the residual method to allocate revenue to each of the elements of an arrangement. Under this method, we allocate the total fee in an arrangement first to the undelivered elements (typically support and services) based on VSOE of those elements, and the remaining, or residual portion of the fee to the delivered elements (typically the product or products). For multiple deliverable arrangements entered into after January1, 2011, we recognize revenue based on the new non-software revenue recognition guidance. We allocate consideration to each deliverable in an arrangement based on its relative selling price. We follow a hierarchy to allocate the selling price of VSOE, then TPE and finally BESP. Because we rarely sell such products on a stand-alone basis or without support, we are not able to establish VSOE for these products. Additionally, we generally expect that we will not be able to establish TPE due to the nature of our products and the markets in which we compete. Accordingly, we expect the selling price of our proprietary hardware and software products to be based on our BESP. We have established VSOE for our support and services and, therefore, we utilize VSOE for these elements. Since the adoption of the new guidance, we have primarily used the same information used to set pricing strategy to determine BESP. The Company has corroborated the BESP with our historical sales prices, the anticipated margin on the deliverable, the selling price and profit margin for similar deliverables and the characteristics of the geographical markets in which the deliverables are sold. We plan to analyze the selling prices used in our allocation of arrangement consideration at least semi-annually. Selling prices will be analyzed more frequently if a significant change in our business necessitates a more timely analysis. In June 2011, the FASB issued authoritative guidance on the presentation of comprehensive income that eliminates the option to present the components of other comprehensive income as part of the statement of equity and requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This guidance is effective retrospectively for fiscal years (and interim periods within those years) beginning after December 15, 2011 (an effective date of January 1, 2012 for the Company).The guidance requires changes in presentation only and will have no significant impact on the Company's consolidated financial statements. In May 2011, the issued authoritative guidance that amends current fair value measurement and disclosure guidance to include increased transparency around valuation inputs and investment categorization.This guidance is effective prospectively for interim and annual periods beginning after December 15, 2011 (an effective date of January 1, 2012 for the Company). The Company does not expect that the adoption of this guidance will have a significant impact on its consolidated financial statements. - 7 - Note B - Asset Purchase In January 2011, the Company entered into an asset purchase agreement with GENBAND to acquire GENBAND's Universal Signaling Platform (“USP”) and SP2000 signaling technology which GENBAND acquired in its May 2010 acquisition of Nortel's Carrier VoIP and Application Solutions business. In connection with this transaction, the Company acquired software, equipment, inventories, and intellectual property including a signaling-related patent, a license under GENBAND's signaling patent portfolio and an assignment of certain signaling technology conveyed to GENBAND under license from Nortel. Certain of these licensed property rights are not transferable without GENBAND's consent. In addition, GENBAND has the right to terminate the agreement in the event of a change in control at PT or for PT's non performance. The total consideration for these assets is $5,378,000, of which $4,000,000 was paid at closing in January 2011, $378,000 was paid for transaction-related expenses, and $1,000,000 is due in January 2012. This payable, discounted at 3%, had a present value of $973,000 at the date of closing. In addition to the acquisition of assets, the Company agreed to provide GENBAND with ongoing development, support and maintenance of signaling solutions, and solutions for stand-alone signaling applications as well as integrated signaling capabilities. Approximately $613,000 of the total consideration for the GENBAND assets was allocated to property, plant and equipment, $78,000 to inventory, and the remainder was allocated to purchased intangible assets, including the estimated value of the support contract, which amounted to $986,000, and purchased developed technologies, which amounted to $3,710,000. In addition to the software technologies acquired from GENBAND, the Company has reclassified the technologies acquired in 2009 from Pactolus (with a cost of $835,000 and accumulated amortization of $31,000 at December 31, 2010) from software development costs, net, into purchased intangible assets. Purchased intangible assets are being amortized over estimated useful lives of three to five years. Purchased intangible assets consist of the following: Purchased developed technologies $ 4,517,000 Support contracts 986,000 Total 5,503,000 Less-accumulated amortization (563,000 ) Net purchased intangible assets $ 4,940,000 Amortization of purchased intangible assets totaled $279,000 in the second quarter 2011 and $532,000 in the six months ended June 30, 2011. Note C - Litigation In December 2009, the Company became aware that Tekelec, a California corporation headquartered in Morrisville, North Carolina, had filed but not served a complaint against the Company in the U.S. District Court for the Eastern District of North Carolina. The complaint alleged that certain of the Company’s signaling systems products infringe three of Tekelec’s issued patents and sought a determination of infringement, a preliminary and permanent injunction from further infringement and an unspecified amount of damages. On March 4, 2010, an amended complaint was served on the Company through its designated agent in North Carolina. The amended complaint contained the same allegations as the original complaint but added two patents to the number of patents which Tekelec alleged the Company’s signaling systems products infringe. Subsequently, the complaint was further amended to add a sixth patent which Tekelec alleged the Company’s signaling systems product infringe. - 8 - In May 2011, PT and Tekelec agreed to voluntarily dismiss all of their claims and defenses against each other, without prejudice. By Stipulation dated May 4, 2011, the litigation was dismissed without prejudice. The Company is subject to various other legal proceedings and claims that arise in the ordinary course of business. Note D - Investments Investments are stated at fair value and consisted of the following: June 30, December 31, Corporate bonds $ 1,933,000 $ 3,190,000 Certificates of deposit 522,000 1,240,000 U.S. Government bond 2,000,000 Total investments 2,455,000 6,430,000 Less-current investments (1,395,000 ) (3,753,000 ) Non-current investments $ 1,060,000 $ 2,677,000 The Company’s bond investments have a cumulative par value of $1,853,000. A bond with a par value of $1,000,000 matures in 2012 and is classified as a non-current asset, while the remaining bonds mature in 2011 and 2012 and are classified as current assets. As of December 31, 2010, the Company changed its classification of investments from held-to-maturity to available-for-sale because it determined that it is probable that at least some of its investments may be sold prior to maturity to fund operations. As a result, any unrealized gains or losses are recorded in accumulated other comprehensive income. At June 30, 2011, the cost basis of the Company’s investments exceeded the fair value by $27,000. Note E - Inventories, net Inventories consisted of the following: June 30, December 31, Purchased parts and components $ 2,,539,000 $ 3,318,000 Work in process and purchased assemblies 2,619,000 3,361,000 Finished goods 1,465,000 1,108,000 Net $ 6,623,000 $ 7,787,000 Note F - Software Development Costs Software development costs consisted of the following: June 30, December 31, Capitalized software development costs $ 21,289,000 $ 20,118,000 Less: accumulated amortization (17,141,000 ) (16,123,000 ) Net $ 4,148,000 $ 3,995,000 Amortization of software development costs included in cost of goods sold was $474,000 and $534,000 in the second quarter 2011 and 2010, respectively. Amortization of software development costs included in cost of goods sold was $1,018,000 and $951,000 for the six months ended June 30, 2011 and 2010, respectively. - 9 - Note G - Warranty Obligations Warranty obligations are incurred in connection with the sale of certain products. The warranty period for PT’s products is generally one year from date of sale. The costs incurred to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of sale. Future warranty costs are estimated based on product-based historical performance rates and related costs to repair. Changes in accrued warranty obligations for the three and six months ended June 30, 2011 and 2010 were as follows: Accrued warranty obligations, January 1 $ 156,000 $ 78,000 Actual warranty experience (62,000 ) (31,000 ) Net warranty provision 45,000 31,000 Accrued warranty obligations, March 31 139,000 78,000 Actual warranty experience (22,000 ) (8,000 ) Net warranty provision(reversal) (23,000 ) 108,000 Accrued warranty obligations, June 30 $ 94,000 $ 178,000 Note H – Loss Per Share Basic earnings (loss) per share is computed by dividing net income or loss by the weighted average number of common shares outstanding for the period. Diluted earnings per share calculations would reflect the assumed exercise and conversion of dilutive stock options, using the treasury stock method, if applicable. Due to the net losses incurred in the second quarters and the six months ended June 30, 2011 and 2010, dilutive options were not considered for any period. The weighted average number of excluded options totaled approximately 1,646,000 shares and 1,820,000 shares for the second quarter 2011 and 2010, respectively, and 1,651,000 shares and 1,780,000 shares for the six months ended June 30, 2011 and 2010, respectively. Note I – Comprehensive Loss The components of comprehensive loss for the three and six months ended June 30, 2011 and 2010, respectively, are as follows: Three Months EndedJune 30, Six Months Ended June 30, Net loss $ (452,000 ) $ (1,960,000 ) $ (1,550,000 ) $ (3,860,000 ) Increase in unrealized loss on investments (27,000 ) (27,000 ) Increase (decrease) in unrealized gain onforeign currency hedge contracts, net of tax 10,000 (20,000 ) (1,000 ) (127,000 ) Comprehensive loss $ (469,000 ) $ (1,980,000 ) $ (1,578,000 ) $ (3,987,000 ) Note J – Derivative Instruments – Foreign Currency Hedge Contracts The Company is exposed to the impact of fluctuations in foreign currency exchange rates on the expenses incurred in its Canadian and United Kingdom operations. PT’s risk management program is designed to reduce the exposure and volatility arising from fluctuations in foreign currency exchange rates. At June 30, 2011, the Company had contracts in place to hedge approximately 30% of its estimated Canadian foreign currency risk for the next six months. PT’s derivative instruments are designated and qualify as cash flow hedges. As such, any gains or losses resulting from changes in the fair value of these contracts are recorded in other comprehensive income or loss. The Company will receive, or be required to disburse, cash payments upon the expiration of each contract depending on fluctuations in the underlying exchange rates. Such payments will be recorded as reductions to, or increases in, expense as they are determined. - 10 - The fair value of the Company’s derivative instruments is estimated in accordance with the framework for measuring fair value contained in GAAP (Note K) and is recorded as either an asset or liability in the balance sheet based on changes in the current spot rate, as compared to the exchange rates specified in the contracts. For these instruments, the effective portion of the gain or loss on the derivative is reported as a component of other comprehensive income and is reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Gains and losses on the derivative representing either hedge ineffectiveness or hedge components excluded from the assessment of effectiveness are recognized in current earnings. The fair value measurement of the Company’s derivative instruments is estimated using Level 2 inputs, which are inputs other than quoted prices that are directly or indirectly observable for the asset or liability. All of the Company’s derivative instruments are deemed to be fully effective at June 30, 2011, and the entire fair value of these instruments is expected to be reclassified to earnings during 2011. These hedge contracts are designed to fix in U.S. dollars a portion of the future cost of PT’s Canadian operation, which is denominated in Canadian dollars. These contracts effectively fix the exchange rate on the first $100,000CDN of monthly expenses for July through December 2011 at an exchange rate of .98. The fair value of these contracts is $10,000 at June 30, 2011. At December 31, 2010, the Company had foreign currency hedge contracts in place to fix in U.S. dollars a portion of PT’s Canadian and U.K. operations for each of the months of January through March 2011. These contracts have matured and have cash settled. Balance Fair value at Sheet June 30, December 31, Location Derivatives designated as hedging instruments Current assets $10,000 $17,000 The Company’s derivative instruments had the following effect on the statements of operations: Amount of gain reclassified from accumulated other comprehensive income to the statement of operations Location of gain Three Months E nded recognized in June 30, Derivatives in fair value hedging relationships operations Foreign exchange contracts Operating expenses $ - $ 10,000 Six Months E nded June 30, Foreign exchange contracts Operating expenses $ 20,000 $ 211,000 The Company’s derivative instruments had the following effect on accumulated other comprehensive income: - 11 - Three Months EndedJune 30, Six Months Ended June 30, Accumulated other comprehensive income, beginning $ - $ 21,000 $ 11,000 $ 128,000 Amount of gain recognized in statement of operations, net of tax - (7,000 ) (13,000 ) (135,000 ) Net changes associated with current period hedging transactions, net of tax 10,000 (13,000 ) 10,000 8,000 Net change in fair value of derivative instruments - - 2,000 - Accumulated other comprehensive income,ending $ 10,000 $ 1,000 $ 10,000 $ 1,000 Note K – Fair Value Measurements GAAP defines fair value, establishes a framework for measuring fair value and requires certain disclosures about fair value measurements. In addition, GAAP establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices included in Level 1 that are directly or indirectly observable for the asset or liability. Such inputs include quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, or inputs derived principally from or corroborated by observable market data by correlation or other means. Level 3 inputs are unobservable inputs for the asset or liability. Such inputs are used to measure fair value when observable inputs are not available. The Company’s assets measured at fair value on a recurring basis at June 30, 2011, were as follows: Level 1 Level 2 Level 3 Assets: Investments $ 1,933,000 $ 522,000 $ - Foreign currency hedge contracts - 10,000 - Total assets measured at fair value $ 1,933,000 $ 532,000 $ - The Company’s assets measured at fair value on a recurring basis at December 31, 2010, were as follows: Level 1 Level 2 Level 3 Assets: Investments $ 5,190,000 $ 1,240,000 $ - Foreign currency hedge contracts - 17,000 - Total assets measured at fair value $ 5,190,000 $ 1,257,000 $ - There were no transfers into or out of Level 1, Level 2 or Level 3 in the periods presented. Note L – Stock-Based Compensation PT has stock options outstanding from two stock-based employee compensation plans: the 2001 Incentive Stock Option Plan and the 2003 Omnibus Incentive Plan. PT recognizes compensation expense in the financial statements for stock option awards based on the grant date fair value of those awards, estimated using the Black-Scholes-Merton option pricing model. - 12 - The table below summarizes the impact of outstanding stock options on the results of operations for the three and six month periods ended June 30, 2011 and 2010. Three Months Ended June 30, Six Months Ended June 30, Stock-based compensationexpense – stock options $ 79,000 $ 129,000 $ 168,000 $ 287,000 Income tax benefit - Net increase in net loss $ 79,000 $ 129,000 $ 168,000 $ 287,000 Per share increase in loss: Basic $ 0.01 $ 0.01 $ 0.02 $ 0.03 The following table summarizes stock option activity for the six months ended June 30, 2011: Weighted Average Number Exercise of shares Price Outstanding at January 1, 2011 1,662,933 $4.42 Granted 391,000 2.17 Exercised - - Expired (354,550 ) 5.15 Outstanding at June 30, 2011 1,699,383 3.75 Exercisable at June 30, 2011 880,063 $4.62 The weighted average fair value of option grants was estimated using the Black-Scholes-Merton option pricing method. At June 30, 2011, PT had approximately $398,000 of unrecognized stock compensation expense which will be recognized over a weighted average period of approximately 2.0 years. Note M – Income Taxes PT’s effective income tax rate is a combination of federal, state and foreign tax rates and differs from the U.S. statutory rate due to taxes on and credits against foreign income, permanent differences including tax-exempt interest, and the resolution of tax uncertainties, offset by a valuation allowance against U.S. deferred income tax assets. PT’s estimated effective annual tax rate was 7% for the six months ended June 30, 2011 and does not include any material discrete items. The estimated effective annual tax rate used for the six months ended June 30, 2010 was -1% and included a provision item of $72,000 which offset the benefit credited to other comprehensive income associated with the decrease in unrealized gain on foreign currency hedge contracts that matured in the first quarter 2010. In addition to this item, which was immaterial in the first quarter 2011, the change in the effective annual tax rate is due to expected refundable Canadian provincial tax credits. The Company had no balance in unrecognized tax benefits at either June 30, 2011 or December 31, 2010. At June 30, 2011, the Company had gross deferred income tax assets totaling approximately $11,300,000, against substantially all of which the Company has recorded a valuation allowance. At December 31, 2010, the Company had gross deferred income tax assets totaling approximately $10,200,000, against substantially all of which the Company has recorded a valuation allowance. - 13 - Note N – Restructuring Restructuring expenses totaled $60,000 and $64,000 in the second quarter 2011 and 2010, respectively, and amounted to $182,000 and $127,000 in the six months ended June 30, 2011 and 2010, respectively. In December 2010, the Company announced an expense reduction action which was implemented during the first and second quarters 2011. The program included the elimination of 21 positions, which represents 12% of the Company’s workforce. In addition, in connection with this action, the Company’s San Luis Obispo, California engineering center was closed with those hardware engineering functions assumed by the Company’s engineering staff in Rochester. Restructuring charges associated with this action totaled $58,000 in the second quarter 2011 and $174,000 in the six months ended June 30, 2011. This action was substantially complete at June 30, 2011. The charges resulting from this action are employee severance and related costs, rental expenses, moving costs and write-downs of equipment. In December 2009, the Company announced its decision to outsource manufacturing of the printed circuit board assembly for the hardware elements of PT’s products. This action was undertaken in order to reduce the Company’s future capital expenditure requirements and make product costs more predictable.In connection with this decision, the Company reduced its Rochester workforce by fifteen employees. Restructuring charges associated with this action consisted of severance charges amounting to $2,000 and $64,000 in the second quarter 2011 and 2010, respectively, and $8,000 and $127,000 for the six months ended June 30, 2011 and 2010, respectively. The following table sets forth the amounts recognized for restructuring expense and incurred during the quarters and six month periods ended June 30, 2011 and 2010, respectively, and the balance of accrued restructuring at each quarter end: Accrued restructuring, January 1 $ 924,000 $ - Restructuring expense - primarily employee-related costs 122,000 63,000 Amount incurred in the period (936,000 ) - Accrued restructuring, March 31 110,000 63,000 Restructuring expense - rent, employee-related costs and write-offs of equipment 60,000 64,000 Amount incurred in the period (cash expenditures of $133,000) (154,000 ) (2,000 ) Accrued restructuring, June 30 $ 16,000 $ 125,000 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Matters discussed in Management's Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this Form 10-Q include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Actual results could differ materially from those discussed in the forward-looking statements. Critical Accounting Estimates and Assumptions In preparing the financial statements in accordance with GAAP, estimates and assumptions are required to be made that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information disclosures, including information about contingencies, risk and financial condition. These estimates and assumptions are made during the closing process for the quarter, after the quarter end has past. The Company believes that given the current facts and circumstances, these estimates and assumptions are reasonable, adhere to GAAP, and are consistently applied. Inherent in the nature of an estimate or assumption is the fact that actual results may differ from estimates, and estimates may vary as new facts and circumstances arise. Management's judgments in making these estimates and relying on these assumptions may materially impact amounts reported for any period. - 14 - The critical accounting policies, judgments and estimates that we believe have the most significant effect on our financial statements are set forth below: · Revenue Recognition · Software Development Costs · Valuation of Inventories · Income Taxes · Product Warranty · Stock-Based Compensation · Restructuring Costs · Carrying Value of Long-Lived Assets Revenue Recognition: Revenue is recognized from product sales in accordance with SEC Staff Accounting Bulletin No. 104, "Revenue Recognition." Product sales represent the majority of our revenue and include both hardware products and hardware products with embedded software. Revenue is recognized from these product sales when persuasive evidence of an arrangement exists, delivery has occurred or services have been provided, the sale price is fixed or determinable, and collectibility is reasonably assured. Additionally, products are sold on terms which transfer title and risk of loss at a specified location, typically the shipping point. Accordingly, revenue recognition from product sales occurs when all factors are met, including transfer of title and risk of loss, which typically occurs upon shipment. If these conditions are not met, revenue recognition is deferred until such time as these conditions have been satisfied. In September2009, the FASB amended the accounting standards for revenue recognition to remove tangible products containing software components and non-software components that function together to deliver the products essential functionality from the scope of industry-specific software revenue recognition guidance. As a result, these arrangements are accounted for in accordance with new, non-software guidance for arrangements with multiple deliverables. The FASB also amended the accounting standards for revenue recognition for arrangements with multiple deliverables. The new authoritative guidance for arrangements with multiple deliverables requires that arrangement consideration be allocated at the inception of an arrangement to all deliverables using the relative selling price method. It also establishes a selling price hierarchy for determining the selling price of a deliverable, which includes: (1)vendor-specific objective evidence (VSOE) if available; (2)third-party evidence (TPE) if vendor-specific objective evidence is not available; and (3)best estimated selling price (BESP) if neither vendor-specific nor third-party evidence is available. The new guidance eliminates the residual method of allocation for multiple-deliverable revenue arrangements which we used historically when we applied the software revenue recognition guidance to our multiple element arrangements. We have adopted this guidance as of January1, 2011. As most of our signaling products include both tangible products and software elements that function together to deliver the tangible products essential functionality, the existing software revenue recognition guidance no longer applies to these transactions. The adoption of the new, non-software revenue recognition guidance did not have a material impact on the timing, pattern, or amount of revenue recognized in 2011. Based on currently available information, we anticipate that the impact of adopting this guidance on revenue recognition in future periods will not be material. However, this assessment may change because such impacts depend on terms and conditions of arrangements in effect in those future periods. The new guidance does not generally change the units of accounting for our revenue transactions. For our multiple deliverable arrangements, our products and services qualify as separate units of accounting. Our multiple deliverable arrangements generally include a combination of our telecommunications hardware and software products, services including installation and training, and support services. These arrangements typically have both software and non-software components that function together to deliver the product's essential functionality. Our arrangements generally do not include any provisions for cancellation, termination, or refunds that would significantly impact recognized revenue. - 15 - For substantially all of our multiple deliverable arrangements, whereby equipment and software are combined with other elements, such as software and maintenance, we defer support and services revenue, and recognize revenue for delivered products in an arrangement when persuasive evidence of an arrangement exists and delivery of the last product has occurred, provided the fee is fixed or determinable, and collection is deemed probable. In instances where final acceptance of the product is based on customer specific criteria, revenue is deferred until the earlier of the receipt of customer acceptance or the expiration of acceptance period. Support revenue is recognized ratably over the term of the support period. Services revenue is typically recognized upon completion of the services for fixed-fee service arrangements, as these services are relatively short-term in nature (typically several weeks, or in limited cases, several months). For service arrangements that are billed on a time and material basis, we recognize revenue as the services are performed. For multiple deliverable arrangements entered into prior to January1, 2011 and not materially modified after that date, we recognize revenue based on the existing software revenue recognition guidance, which require the entire fee from the arrangement to be allocated to each respective element based on its relative selling price using VSOE. For such arrangements, when we are unable to establish VSOE for the delivered telecommunications products, we utilize the residual method to allocate revenue to each of the elements of an arrangement. Under this method, we allocate the total fee in an arrangement first to the undelivered elements (typically support and services) based on VSOE of those elements, and the remaining, or “residual” portion of the fee to the delivered elements (typically the product or products). For multiple deliverable arrangements entered into after January1, 2011, we recognize revenue based on the new non-software revenue recognition guidance. We allocate consideration to each deliverable in an arrangement based on its relative selling price. We follow a hierarchy to allocate the selling price of VSOE, then TPE and finally BESP. Because we rarely sell such products on a stand-alone basis or without support, we are not able to establish VSOE for these products. Additionally, we generally expect that we will not be able to establish TPE due to the nature of our products and the markets in which we compete. Accordingly, we expect the selling price of our proprietary hardware and software products to be based on our BESP. We have established VSOE for our support and services and, therefore, we utilize VSOE for these elements. Since the adoption of the new guidance, we have primarily used the same information used to set pricing strategy to determine BESP. The Company has corroborated the BESP with our historical sales prices, the anticipated margin on the deliverable, the selling price and profit margin for similar deliverables and the characteristics of the geographical markets in which the deliverables are sold. We plan to analyze the selling prices used in our allocation of arrangement consideration at least semi-annually. Selling prices will be analyzed more frequently if a significant change in our business necessitates a more timely analysis Revenue from consulting and other services is recognized at the time the services are rendered. Certain products are sold through distributors who are granted limited rights of return. Potential returns are accounted for at the time of sale. The accounting estimate related to revenue recognition is considered a “critical accounting estimate” because terms of sale can vary, and judgment is exercised in determining whether to defer revenue recognition. Such judgments may materially affect net sales for any period. Judgment is exercised within the parameters of GAAP in determining when contractual obligations are met, title and risk of loss are transferred, sales price is fixed or determinable and collectibility is reasonably assured. Software Development Costs: All software development costs incurred in establishing the technological feasibility of computer software products to be sold are charged to expense as research and development costs. Software development costs incurred subsequent to the establishment of technological feasibility of a computer software product to be sold and prior to general release of that product are capitalized. Amounts capitalized are amortized commencing after general release of that product over the estimated remaining economic life of that product, generally three years, using the straight-line method or using the ratio of current revenues to current and anticipated revenues from such product, whichever provides greater amortization. If the technological feasibility for a particular project is judged not to have been met or recoverability of amounts capitalized is in doubt, project costs are expensed as research and development or charged to cost of goods sold, as applicable. The accounting estimate related to software development costs is considered a "critical accounting estimate" because judgment is exercised in determining whether project costs are expensed as research and development or capitalized as an asset. Such judgments may materially affect expense amounts for any period. Judgment is exercised within the parameters of GAAP in determining when technological feasibility has been met and recoverability of software development costs is reasonably assured. - 16 - Valuation of Inventories: Inventories are stated at the lower of cost or market, using the first-in, first-out method. Inventory includes purchased parts and components, work in process and finished goods. Provisions for excess, obsolete or slow moving inventory are recorded after periodic evaluation of historical sales, current economic trends, forecasted sales, estimated product life cycles and estimated inventory levels. Purchasing practices, electronic component obsolescence, accuracy of sales and production forecasts, introduction of new products, product life cycles, product support and foreign regulations governing hazardous materials are the factors that contribute to inventory valuation risks. Exposure to inventory valuation risks is managed by maintaining safety stocks, minimum purchase lots, managing product end-of-life issues brought on by aging components or new product introductions, and by utilizing certain inventory minimization strategies such as vendor-managed inventories. The accounting estimate related to valuation of inventories is considered a critical accounting estimate because it is susceptible to changes from period-to-period due to the requirement for management to make estimates relative to each of the underlying factors, ranging from purchasing, to sales, to production, to after-sale support. If actual demand, market conditions or product life cycles differ from estimates, inventory adjustments to lower market values would result in a reduction to the carrying value of inventory, an increase in inventory write-offs and a decrease to gross margins. Income Taxes: PT provides deferred income tax assets and liabilities based on the estimated future tax effects of differences between the financial and tax bases of assets and liabilities based on currently enacted tax laws. A valuation allowance is established for deferred tax assets in amounts for which realization is not considered more likely than not to occur. The accounting estimate related to income taxes is considered a critical accounting estimate because judgment is exercised in estimating future taxable income, including prudent and feasible tax planning strategies, and in assessing the need for any valuation allowance. If it should be determined that all or part of a net deferred tax asset is not able to be realized in the future, an adjustment to the valuation allowance would be charged to income in the period such determination was made. Likewise, in the event that it should be determined that all or part of a deferred tax asset in the future is in excess of the net recorded amount, an adjustment to the valuation allowance would increase income to be recognized in the period such determination was made. PT operates within multiple taxing jurisdictions worldwide and is subject to audit in these jurisdictions. Such audits can involve complex issues, which may require an extended period of time for resolution. Although management believes that adequate provision has been made for such issues, there is the possibility that the ultimate resolution of such issues could have an adverse effect on the earnings of PT. Conversely, if these issues are resolved favorably in the future, the related provisions would be reduced, thus having a positive impact on earnings. In addition, the calculation of PTs tax liabilities involves dealing with uncertainties in the application of complex tax regulations. PT recognizes liabilities for uncertain tax positions based on a two-step process. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step requires PT to estimate and measure the tax benefit as the largest amount that is more than 50% likely of being realized upon ultimate settlement. It is inherently difficult and subjective to estimate such amounts, as this requires PT to determine the probability of various possible outcomes. PT re-evaluates these uncertain tax positions on a quarterly basis. This evaluation is based on factors including, but not limited to, changes in facts or circumstances, changes in tax law, effectively settled issues under audit, and new audit activity. Such a change in recognition or measurement would result in the recognition of a tax benefit or an additional charge to the tax provision in the period. At June 30, 2011, there are no tax uncertainties that PT has determined are required to be recognized. - 17 - Finally, the value of PTs deferred tax assets is dependent upon PTs ability to generate future taxable income in the jurisdictions in which PT operates. These assets consist of research credit carry-forwards, capital and net operating loss carry-forwards, and the future tax effect of temporary differences between balances recorded for financial statement purposes and for tax return purposes. It will require future pre-tax earnings of in excess of $10 million in order to fully realize the value of the Company's deferred tax assets. Due to the uncertainty of PTs ability to realize its deferred tax assets, a valuation allowance has been recorded against substantially the full value of its U.S. deferred tax assets. Product Warranty : Warranty obligations are generally incurred in connection with the sale of PTs products. The warranty period for these products is generally one year. The costs incurred to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of sale. Future warranty costs are estimated based on historical performance rates and related costs to repair given products. The accounting estimate related to product warranty is considered a critical accounting estimate because judgment is exercised in determining future estimated warranty costs. Should actual performance rates or repair costs differ from estimates, revisions to the estimated warranty liability would be required. Stock-Based Compensation: PTs board of directors approves grants of stock options to employees to purchase our Common Stock. Stock compensation expense is recorded based upon the estimated fair value of the stock option at the date of grant. The accounting estimate related to stock-based compensation is considered a "critical accounting estimate" because estimates are made in calculating compensation expense including expected option lives, forfeiture rates and expected volatility. Expected option lives are estimated using vesting terms and contractual lives. Expected forfeiture rates and volatility are calculated using historical information. Actual option lives and forfeiture rates may be different from estimates and may result in potential future adjustments which would impact the amount of stock-based compensation expense recorded in a particular period. Restructuring Costs: Restructuring costs may consist of employee-related severance costs, lease termination costs and other facility-related closing expenses. Employee-related severance benefits are recorded either at the time an employee is notified or, if there are extended service periods, is estimated and recorded pro-rata over the period of each planned restructuring activity. Lease termination costs are calculated based upon fair value considering the remaining lease obligation amounts and estimates for sublease receipts. The accounting estimate related to restructuring costs is considered a "critical accounting estimate" because estimates are made in calculating the amount of employee-related severance benefits that will ultimately be paid and the amount of sublease receipts that will ultimately be received in future periods. Actual amounts paid for employee-related severance benefits can vary from these estimates depending upon the number of employees actually receiving severance payments. Actual sublease receipts received may also vary from estimates. Carrying Value of Long-Lived Assets : PT reviews the carrying values of its long-lived assets, other than capitalized software development costs and purchased intangible assets with indefinite useful lives, for impairment whenever events or changes in circumstances indicate that the carrying values may not be recoverable. PT assesses the recoverability of the carrying values of long-lived assets by first grouping its long-lived assets with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities (the asset group) and, secondly, by estimating the undiscounted future cash flows that are directly associated with and that are expected to arise from the use of and eventual disposition of such asset group. PT estimates the undiscounted cash flows over the remaining useful life of the primary asset within the asset group. If the carrying value of the asset group exceeds the estimated undiscounted cash flows, PT records an impairment charge to the extent the carrying value of the long-lived asset exceeds its fair value. PT determines fair value through quoted market prices in active markets or, if quoted market prices are unavailable, through the performance of internal analyses of discounted cash flows. The accounting estimate related to impairment of long-lived assets is considered a "critical accounting estimate" because PT's impairment tests include estimates of future cash flows that are dependent upon subjective assumptions regarding future operating results including revenue growth rates, expense levels, discount rates, capital requirements and other factors that impact estimated future cash flows and the estimated fair value of long-lived assets. - 18 - Business Overview The following discussion contains forward-looking statements within the meaning of the Securities Act of 1933 and Securities Exchange Act of 1934 and these forward-looking statements are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. PT is a global supplier of advanced network communications solutions to carrier, government, and OEM markets. PT’s portfolio includes IP-centric network elements and applications designed for high availability, scalability, and long life cycle deployments. The Company’s entire line of offerings is anchored by IPnexus ® , PT’s own IP-native, highly integrated platforms and element management systems. OEMs and application developers, including PT itself, leverage the robust carrier grade Linux ® development enviro nment and rich suite of communications protocols (PT’s Nexusware ® ) of IPnexus Application-Ready Systems as a cornerstone component of their end product value proposition. PT’s SEGway™ Signaling Solutions provide low cost, high density signaling, advanced routing, IP migration, gateway capabilities, SIP bridge, and core-to-edge distributed intelligence. The Company’s Xpress™ SIP-based applications enable evolving Mobile 2.0, Multi-media, and IMS-based revenue generating services. In January 2011, PT expanded its signaling product portfolio with the acquisition of GENBAND’s USP and SP2000 signaling technology. PT is headquartered in Rochester, New York and maintains direct sales and marketing offices in the U.S. in Raleigh, North Carolina and Chicago, Illinois and international offices in London, England and Shanghai, China, and has centers of engineering excellence in San Diego, California, and Kanata, Ontario, Canada, in addition to Rochester, New York. PT’s business addresses one industry segment - Communications - and globally targets two primary vertical markets for its network communications products, namely telecommunications, and military, aerospace and government systems. The telecommunications market, historically PT’s largest vertical market, is fundamentally driven by investments in network infrastructure by carriers and service providers. Telecommunications market revenues derived from our IPnexus Application-Ready Systems products, which are sold to OEMs, depend primarily on broad, multi-year deployments of next-generation telecommunications infrastructure. Telecommunications market revenues generated from service providers, purchasing our SEGway and Xpress product lines, are governed by investments necessary to support existing and evolving service demands such as the ongoing worldwide growth in text messaging and the transition to Internet-based communications networks. Sales into the military, aerospace and government systems market are typically to prime contractors and system integrators that reflect investment levels by various government agencies and military branches in specific programs and projects requiring enhanced communications capabilities. Military, aerospace and government systems shipments are subject to project deployment schedules, which are often unpredictable. Strategy The Company’s strategy is to maximize the value proposition of its products by leveraging its field-proven systems, software and hardware technologies. Management believes the tightly integrated combination of these technologies results in considerable benefits to its customers including a compelling return-on-investment proposition, significant development risk mitigation and a substantially accelerated time-to-market opportunity. - 19 - As we outlined in PART 1, ITEM 1, under the caption "Business" of PT's Annual Report for the year ended December 31, 2010, as filed on Form 10-K with the Securities and Exchange Commission, management is continuing to concentrate on the four network communications-focused initiatives established at the beginning of 2010 to construct a solid foundation for long-term growth. These initiatives include further strengthening our SEGway Signaling Systems product line, continued evolution and enhancement of our IPnexus Application-Ready Systems for mission critical communications applications, intensifying our market diversification efforts in government systems markets, and identifying forward-looking network communications growth opportunities, such as our Xpress portfolio of SIP-based applications and enabling infrastructure, that we can pursue with our own end product solutions. In addition, our signaling product portfolio, which is targeted at the service provider market, has reached a scale in terms of features, functionality and cost-effectiveness that generates strong interest on a global basis and especially in many emerging markets. As a result, beginning in 2011, the sales and marketing strategy for our signaling products will be increasingly focused on working with strong channel partners as our primary vehicle to further expand our reach in the global and emerging markets. To that end, in January 2011, we added GENBAND as a strong channel partner and continue to work closely under our established relationship with Alcatel-Lucent as our other major channel partner. There are identifiable risks associated with PT’s strategy in the current economic climate. While management believes that its network communications market focus offers growth in the long term, current network infrastructure investments by carriers are very sluggish; the market for certain signaling products is declining and the market for SIP-based products is not growing rapidly enough to offset these declines. Based on the current economic environment, which likely will involve new risks not currently identifiable, management believes that realizing meaningful profitability in the near term is likely to be very difficult. Financial Overview Revenue : Revenue in the second quarter 2011 amounted to $8.5 million, compared to $7.4 million in the second quarter 2010. Revenue for the six months ended June 30, 2011 was $18.1 million, compared to $14.8 million in the corresponding period in 2010. The increase in revenue in the second quarter 2011 over the comparable prior year period was primarily due to sales to GENBAND and an increase in sales to PT’s traditionally largest customer, Metaswitch Networks. The increase in revenue in the six months ended June 30, 2011 over the prior year period was primarily due to a substantial first quarter 2011 sale to the FAA, sales to GENBAND, and an increase in sales to Metaswitch Networks. Shipments to customers outside of the United States represented 49% and 62% in the second quarter of 2011 and 2010, respectively, and 45% and 58% in the six months ended June 30, 2011 and 2010, respectively. Earnings : PT incurred a net loss in the second quarter 2011 in the amount of ($.5 million), or ($.04) per basic share, including a restructuring charge of $.01 per share and stock-based compensation expense of $.01 per share, based on 11.1 million shares outstanding. The Company incurred a net loss in the second quarter 2010 in the amount of ($2.0 million), or ($.18) per basic share, based on 11.1 million shares outstanding, including a restructuring charge of $.01 per share and stock-based compensation expense of $.01 per share. The Company incurred a net loss for the six months ended June 30, 2011 amounting to ($1.6 million), or ($.14) per basic share, including a restructuring charge of $.02 per share and stock-based compensation of $.02 per share, based on 11.1 million shares outstanding. The Company incurred a net loss for the six months ended June 30, 2010 amounting to ($3.9 million), or ($.35) per basic share, including a restructuring charge of $.01 per share; stock-based compensation of $.03 per share; and a discrete income tax provision of $.01 per share, based on 11.1 million shares outstanding. - 20 - Liquidity : Cash, cash equivalents and long-term investments amounted to $13.7 million at June 30, 2011 and $19.2 million at December 31, 2010. The Company had no long-term debt at either date. The decrease in cash, cash equivalents and long-term investments was due primarily to the Companys operating loss, the payment of severance costs, and the Companys January 2011 payments of $4.4 million (including $.4 million of transaction costs) to acquire equipment, inventory and intellectual property including signaling software products from GENBAND. Accounts receivable at June 30, 2011 amounted to $5.6 million, compared to $5.5 million at December 31, 2010. Inventories decreased by $1.2 million, to $6.6 million at June 30, 2011, from December 31, 2010, due primarily to the conversion of inventory for second quarter shipments. Cash provided by operating activities amounted to $.2 million in the six months ended June 30, 2011, compared to cash used by operating activities which amounted to ($1.1 million) in the six months ended June 30, 2010. This swing was principally due to the significantly smaller pre-tax loss in 2011 plus higher depreciation and amortization in 2011 than the comparable period in 2010, resulting primarily from amortization of purchased intangible assets. Key Performance Indicator : PT believes that a key indicator for its business is the trend for the volume of orders received from customers. The telecommunications market, historically our largest vertical market, is fundamentally driven by investments in network infrastructure by carriers and service providers. Telecommunications market revenues derived from our IPnexus Application-Ready Systems products depend primarily on broad, multi-year deployments of next-generation telecommunications infrastructure. The new norm in this OEM business appears to be that OEM customers place orders for product only when they have orders in hand from their customers and expect almost immediate delivery. Revenues from our OEM customers grew moderately in the first half of 2011, compared to the corresponding period in 2010. Telecommunications market revenues generated from service providers result from investments necessary to support existing and evolving service demands such as the ongoing worldwide growth in text messaging and the transition to Internet-based communications networks. Primarily as a result of channel sales, revenues from service providers grew year-over-year during the first half 2011. In addition, during the first quarter 2011, PT received an order amounting to nearly $3 million to supply SEGway Signaling solutions to be deployed in Nigeria and Ghana. Revenues from this order are expected to be recognized upon completion of installation and acceptance during the second half of 2011. The economy appears to be recovering unevenly around the world and current business conditions continue to remain very challenging in the telecommunications equipment market. Sales into the military, aerospace and government systems market are typically to prime contractors and system integrators that reflect investment levels by various government agencies and military branches in specific programs and projects requiring enhanced communications capabilities. The timing of government-funded network infrastructure and military related expenditures remains for the most part unpredictable. Sales into the military, aerospace and government systems market during the first half of 2011 grew significantly primarily due to a shipment to the FAA amounting to $1.6 million during the first quarter 2011. Our sales efforts for our Xpress product line have generated interest from both telecommunications and government customers but meaningful orders have yet to occur. During the first half 2011, the challenging economic climate continued to cause customers to limit and/or delay investments in their network infrastructure. However, PT is gaining some market traction despite this climate. Sales to customers amounted to $8.5 million in the second quarter 2011, compared to $7.4 million in the second quarter 2010 and for the six months ended June 30, 2011, revenue increased to $18.1 million, from $14.8 million during the corresponding period in 2010. During weak economic periods, customers ability to forecast their requirements deteriorates causing delays in the placement of orders. Forward-looking visibility on customer orders continues to be at low levels. - 21- More in-depth discussions of PT’s strategy can be found in PT’s Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. Results of Operations Three and Six Months Ended June 30, 2011, Compared with the Three and Six Months Ended June 30, 2010 The following table presents the percentage of sales represented by each item in the Company’s consolidated statements of operations for the periods indicated : Three Months Ended Six Months Ended June 30, June 30, 2011 2010 2011 2010 Sales 100.0 % 100.0 % 100.0 % 100.0 % Cost of goods sold 56.6 56.0 55.0 51.5 Gross profit 43.4 44.0 45.0 48.5 Operating expenses: Selling and marketing 17.2 27.3 18.6 29.8 Research and development 18.6 25.4 20.7 26.2 General and administrative 13.2 18.3 14.4 18.0 Restructuring charges .7 .9 1.0 .9 Total operating expenses 49.7 71.9 54.7 74.9 Loss from operations (6.3 ) (27.9 ) (9.7 ) (26.4 ) Other income, net .2 .6 .5 .7 Loss before income taxes (6.1 ) (27.3 ) (9.2 ) (25.7 ) Income tax (benefit) provision (.8 ) (1.0 ) (.6 ) .4 Net loss (5.3 )% (26.3 )% (8.6 )% (26.1 )% Sales. Total revenue for the second quarter 2011 amounted to $8.5 million, compared to $7.4 million for the corresponding quarter in 2010. The sales increase in the second quarter is primarily attributable to sales through the Company's new alliance with GENBAND and an increase in shipments to Metaswitch Networks. During the second quarter 2011 and 2010, one customer, Metaswitch Networks, accounted for 29% and 28% of sales, respectively. In the second quarter 2011, PT's four largest customers represented 48% of sales, compared to 52% of sales in the second quarter 2010. The Company's four largest customers comprised 48% and 45% of sales in the six months ended June 30, 2011 and 2010, respectively. Shipments to customers outside of the United States represented 49% and 62% of PT's sales during the second quarter of 2011 and 2010, respectively. Shipments to customers outside of the United States represented 45% and 58% of the Company's sales for the six months ended June 30, 2011 and 2010, respectively. Total shipments to customers in the United Kingdom represented 30% of sales in the second quarter 2011, compared to 34% of sales in the second quarter 2010. One U.K. customer, Metaswitch Networks, represented 29% and 28% of sales in the second quarter 2011 and 2010, respectively. Total shipments to customers in the United Kingdom represented 27% and 31% of sales in the six months ended June 30, 2011 and 2010, respectively. Management is focused on selling PT's products into two primary vertical markets within one segment, communications. Revenue from each vertical market is expressed as a percentage of sales for the periods indicated: - 22 - Three Months Ended Six Months Ended June 30, June 30, 2011 2010 2011 2010 Telecommunications 76 % 77 % 73 % 81 % Military, aerospace and government systems 24 % 23 % 27 % 19 % 100 % 100 % 100 % 100 % Telecommunications market: Revenue from the telecommunications market amounted to $6.4 million and $5.7 million in the second quarters of 2011 and 2010, respectively. This increase was due to sales through PT’s new alliance with GENBAND as well as increased sales to Metaswitch Networks, offset partially by a decline in sales to various telecommunications customers. Revenue from the telecommunications market amounted to $13.2 million and $11.9 million for the six months ended June 30, 2011 and 2010, respectively. This increase of $1.3 million, or 11%, was due to a $.8 million increase in shipments to Metaswitch Networks and sales through the Company’s new alliance with GENBAND, offset partially by a $.4 million decline in shipments to Alcatel-Lucent and a decline in shipments to various other telecommunications customers. Military, Aerospace and Government Systems market: Our recently realigned government systems group continues to work with numerous prime contractors including Raytheon, Lockheed Martin, EADS and General Dynamics to incorporate PT’s COTS-based, application ready systems into specific programs and projects requiring enhanced communications capabilities. Our recently introduced Xpress product line is generating interest from our government systems customers and based on such interest, we presently expect to begin our first Xpress product engagement for a government customer during the fourth quarter. Military, aerospace and government systems products revenue amounted to $2.1 million and $1.7 million in the second quarter 2011 and 2010, respectively. This increase of $.4 million, or 23%, was primarily attributable to increased shipments to Rockwell-Collins and Aeroflex, offset by the non-recurrence in 2011 of a $.5 million sale to EADS in the second quarter 2010. Military, aerospace and government systems products revenue amounted to $5.0 million and $2.9 million in the six months ended June 30, 2011 and 2010, respectively. This increase of $2.1 million, or 72%, was primarily attributable to a $.8 million increase in shipments to the U.S. Government FAA (through Raytheon in 2010) plus increases in shipments to Rockwell-Collins and Aeroflex, offset partially by the non-recurrence of the 2010 sales to EADS. Gross profit. Gross profit consists of sales, less cost of goods sold including material costs, manufacturing expenses, depreciation, amortization of software development costs, and expenses associated with engineering contracts and the technical support function. Gross profit and gross margin percentage amounted to $3.7 million and 43.4% of sales in the second quarter 2011, compared to $3.3 million and 44.0% of sales for the second quarter 2010. The increase in gross profit was attributable to the higher sales volume, while the slight decline in gross margin percentage was primarily attributable to a $.2 increase in amortization of software and purchased developed technology, offset by an improved sales mix. Gross margin was 45.0% and 48.5% for the six months ended June 30, 2011 and 2010, respectively. The decrease in gross margin percentage was primarily attributable to a $.6 million increase in amortization software and purchased developed technology, partially offset by a slightly more favorable sales mix, and continued contraction of the Company’s manufacturing organization following the transition to an outside contract manufacturer of printed circuit board assemblies. - 23 - Total Operating Expenses. Total operating expenses amounted to $4.2 million and $5.4 million in the second quarter 2011 and 2010, respectively. Total operating expenses amounted to $9.9 million and $11.1 million in the six months ended June 30, 2011 and 2010, respectively. Selling and marketing expenses were $1.5 million and $2.0 million for the second quarter 2011 and 2010, respectively. For the six months ended June 30, 2011 and 2010, selling and marketing expenses were $3.4 million and $4.4 million, respectively. The decreases in 2011 over the comparable 2010 periods primarily relate to a reduction in sales and marketing staff and lower trade show expenditures offset by slightly higher commissions associated with the increased sales. Research and development expenses were $1.6 million and $1.9 million in the second quarter 2011 and 2010, respectively. The Company capitalizes certain software development costs, which reduces the amount of software development charged to operating expenses. Amounts capitalized were $.6 million during the second quarter of both 2011 and 2010. Research and development expenses were $3.7 million and $3.9 million for the six months ended June 30, 2011 and 2010, respectively. Six month amounts capitalized to software development costs amounted to $1.2 million in both 2011 and 2010. The decreases in research and development expenses in 2011 over the comparable 2010 periods are primarily the result of a net decrease in the number of engineers in research and development due to the Company’s restructuring actions, offset by the addition of software engineers to support the Company’s new sales alliance with GENBAND. General and administrative expenses were $1.1 million and $1.4 million in the second quarter 2011 and 2010, respectively. General and administrative expenses were $2.6 million and $2.7 million in the six months ended June 30, 2011 and 2010, respectively. The second quarter 2011 decrease was the result of a decrease in litigation-related legal expenses with Tekelec, lower stock compensation costs, and a reduction in administrative headcount. In May 2011, PT and Tekelec agreed to voluntarily dismiss all of their claims and defenses against each other, without prejudice. Restructuring expenses were $.1 million in the second quarter of both 2011 and 2010, and $.2 million and $.1 million in the six months ended June 30, 2011 and 2010, respectively. In December 2010, the Company announced an expense reduction action which was implemented during the first and second quarters 2011. The program included the elimination of 21 positions, which represents 12% of the Company’s workforce. In connection with this action, the Company’s San Luis Obispo, California engineering center was closed with those hardware engineering functions being assumed by the Company’s engineering staff in Rochester. Restructuring charges associated with this action totaled $.9 million in the fourth quarter 2010 and $.1 million in both the first and second quarters 2011. Most of the charges resulting from this action are employee severance and related costs and nearly all have been incurred as cash expenditures. No cash was expended in connection with this action in 2010, while $1.1 million was expended during the six months ended June 30, 2011. Other Income, net.
